Citation Nr: 0115811	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities consist of 
post operative fusion of the left knee, evaluated as 30 
percent disabling; keloid scar of the left leg, evaluated as 
10 percent disabling; and degenerative joint disease of the 
right knee, evaluated as 10 percent disabling; the combined 
disability evaluation is 50 percent; and the veteran 
completed four years of high school and last worked in July 
1972.
 
3.  There is competent medical evidence showing that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded VA examinations, and records of reported 
treatment have been obtained.  The record contains the 
veteran's service records, post-service VA and non-VA 
treatment reports and statements, VA examination reports, and 
statements from the veteran.  Additionally, the veteran has 
been apprised of the evidence needed to substantiate his 
claims.  See the May 2000 Statement of the Case issued during 
the pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).

In this case, the veteran's service-connected disabilities 
include postoperative fusion of the left knee, currently 
evaluated as 30 percent disabling; keloid scar of the left 
leg, currently evaluated as 10 percent disabling; and 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  The combined evaluation 
for the veteran's service-connected disabilities is 50 
percent. See 38 C.F.R. §§ 4.25, 4.26 (2000).  This combined 
evaluation does not meet the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a) (2000).  As such, the 
Board has considered whether the evidence of record provides 
a basis for the assignment of an extra-schedular total rating 
on the basis of unemployability under 38 C.F.R. § 4.16(b) 
(2000).

The remaining question, therefore, is whether the evidence of 
record establishes that the veteran's service-connected 
disabilities precluded substantially gainful employment so as 
to warrant the grant of TDIU on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  In this regard, the Board 
has considered the veteran's educational and employment 
background.  In his June 1999 application, the veteran 
indicated that he had not worked since July 1972 and that he 
had completed four years of high school.  

More significantly, the Board has reviewed and considered the 
medical evidence of record, including non-VA statements and 
reports of treatment, and VA examinations and treatment.  
These records contain evidence that shows severe 
symptomatology associated with the veteran's service-
connected left knee disability over a long duration, as well 
as degenerative arthritis of the service-connected right 
knee.  Social Security Administration (SSA) documents show 
that the SSA determined that the veteran was under a 
disability due to residuals of a cerebrovascular accident and 
a fused left knee.

During an October 1995 VA examination, the veteran was able 
to stand up and walk, however, due to fusion of the left 
knee, he walked rather stiffly and used a cane for support.  
He appeared to be somewhat unstable on his feet and seemed to 
have a tendency to fall easily.  His left knee was fused and 
appeared to be quite stable.  He had normal flexion and 
extension of his right knee.  The examination report 
concluded with an impression that the veteran had multiple 
medical problems including back pain ever since he had fusion 
of the left knee.  The examiner noted that the veteran had 
fusion of the left knee due to severe infection of that knee.  
The examiner opined that the veteran seemed to be fairly 
severely disabled due to his joint disease and stroke, and 
had been unemployed since 1972.  In this regard, the Board 
notes that the report indicated that X-ray examination showed 
that in addition to a fused left knee, the veteran had 
degenerative joint disease of the thoracic spine, and a 
normal right knee at that time.    

The veteran's July 1999 VA orthopedic examination report 
noted that physical examination revealed that the veteran had 
difficulty walking due to his stiff left knee.  The veteran 
was using a cane to walk and had great difficulty in getting 
into a sitting position on a chair because of weakness on the 
left side and pain in the right knee.  Examination of the 
left knee revealed well-healed surgical scars over the 
anterior aspect of the left knee and the healed old 
superficial shrapnel injuries on the back of the left knee.  
The left knee was fused in approximately five degrees of 
flexion.  The range of motion of the right knee was from 0 to 
110 degrees of flexion.  Other findings were made including 
that X-ray examination of the knees showed solid fusion of 
the left knee joint; and advanced degenerative arthritis of 
the right knee.  

During the July 1999 VA examination, the examiner provided an 
opinion that the left knee had a severe disability with 
respect to walking, particularly as to climbing stairs or 
ladders.  The examiner opined that the veteran had difficulty 
with entering a car, or in general with sitting because of 
the position of the left leg, which was with extended knee.  
The examiner concluded that with respect to the left leg, the 
veteran would have great difficulty in being gainfully 
employed, and because [the left knee] aggravated his right 
knee condition, this presented an even greater problem in the 
veteran's [ability] to be gainfully employed.

The Board has considered the entire history of the veteran's 
service-connected disabilities, including the opinions during 
VA examinations in October 1995 and July 1999.  In 
particular, the Board notes that the July 1999 VA opinion 
indicates that the veteran was unemployable due to his 
service-connected left and right knee disabilities.  The 
Board observes that there is no subsequent medical evidence 
of record to contradict this opinion.

As such, the Board finds that the evidence of record supports 
the finding that the veteran's service-connected disabilities 
of the right and left knees render him unable to secure or 
follow a substantially gainful occupation.  Therefore, the 
criteria for entitlement to TDIU under 38 C.F.R. § 4.16(b) 
(2000) have been met, and this benefit is granted.


ORDER

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted.



		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals



 

